Citation Nr: 1739270	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM) type II, to include as due to in-service herbicide exposure.

2. Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and secondary to DM type II. 

3. Entitlement to service connection for hyperlipidemia, to include as due to in-service herbicide exposure and secondary to DM type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran had active duty from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2015, the Board denied the issues listed herein, among others.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated the Board's June 2015 decision with regard to the Board's denial of service connection for DM type II, hypertension, and hyperlipidemia, and remanded the issues to the Board for adjudication consistent with the Court's Order.


FINDINGS OF FACT

1. The Veteran served in the U.S. Air Force at the Takhli Thai Air Force Base during the Vietnam Era as a jet aircraft mechanic and had duties near the base perimeter.

2. The Veteran has a diagnosis of DM type II.

3. Hypertension was not present within one year after the Veteran's discharge from service, is not etiologically related to service, nor was it caused or aggravated by a service-connected disability.

4. The Veteran's hyperlipidemia is a laboratory finding and is not a disability within the meaning of applicable law.


CONCLUSIONS OF LAW

1. DM type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2016).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. There is no legal basis for service connection for hyperlipidemia.  38 U.S.C.A. §§ 1110, 5107 (West 2104); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for DM type II, hypertension (to include as secondary to DM type II), and hyperlipidemia (to include as secondary to DM type II).  For all three issues, he claims that these conditions are due to Agent Orange exposure in Thailand.  

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Pertinent Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a) (2016).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such as DM type II and hypertension may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as DM type II and hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a)(3) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Pursuant to its duty to assist, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  Exposure to Agent Orange may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  VBA Manual M21-1, IV.ii.1.H.5. (2016).  

The list of diseases associated with exposure to certain herbicide agents includes Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309 (e) (2016).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

A. DM type II

The Veteran contends that service connection is warranted for DM type II because he was exposed to herbicides, specifically Agent Orange, at the Takhli Air Force Base while on active duty in Thailand.  The Board awards service connection for the following reasons.

Here, there is no material dispute that the Veteran has a diagnosis of DM type II.  A January 2012 VA treatment record notes the Veteran was first diagnosed with DM type II in 1994.  

Next, the Veteran's service personnel records reflect that he had active duty in Takhli, Thailand.  From August 1967 to July 1968, was a jet aircraft mechanic.  He was responsible for performing phase inspections, performing preventive maintenance on all assigned non-powered equipment, assisting in the preparation of all aircraft maintenance forms generated in Phase Inspection and monitoring all specialists dispatched to his work area.  Another service personnel record notes the Veteran departed from Thailand in October 1967.  The Veteran's DD 214 noted he received the Vietnam service medal.  Thus, the record indicates the Veteran was in Thailand between February 28, 1961 and May 7, 1975.  

The crux of the matter here is whether the Veteran's service in Thailand meets the requirement of a job "otherwise near the air base perimeter as shown by the evidence of daily work duties, performance evaluations reports, or other credible evidence[.]"  VBA Manual M21-1, IV.ii.1.H.5.  The provisions of the VBA Manual contemplate regular perimeter duty as two military occupational specialties (MOS) that are presumed to have had the requisite perimeter duty - the military police and dog handlers.  As the Veteran was a jet aircraft mechanic, the Board would have to consider the places, types, and circumstances of his service to place him near the air base perimeter.  

During his January 2014 Board hearing, he stated he was stationed at Takhli Air Force Base in Thailand and was repairing aircrafts on the flight line by the runway.  Part of his duties entailed checking the runway for anything that could cause problems with aircraft engines or tires.  He reported that this was done around the fence on a regular basis.  

In its November 2016 Memorandum Decision, the Court explained that the Board erred in its treatment of the Veteran's lay evidence (i.e., his testimony as to his duties near the perimeter) and that the Board failed to consider whether the Veteran's service meets the requirements of a job "otherwise near the air base perimeter as shown by evidence of daily work duties . . . ."  The Court went on to state, "[t]he appellant's lay testimony certainly appears to constitute such 'evidence of daily work duties' or 'other credible evidence' of a job near the air base perimeter, and the Board should have discussed whether or not the lay testimony meets that description."  Alternatively, the Court found that VA did not satisfy its duty to assist in obtaining unit records to determine whether any planes were downed in Vietnam, which would corroborate his reports that he was sent to Vietnam.  

The Board defers to the Court's analysis on the issue of credibility and whether his lay testimony constitutes sufficient evidence that the Veteran's job was near the base perimeter.  Returning the case for further development to identify and obtain unit records would likely not be a fruitful effort.  As such, the Board will find that the Veteran was near the perimeter of the military base in Thailand.  

With these facts established, it is VA's policy to presume exposure to herbicides as there is no affirmative evidence to the contrary.  See VBA Manual M21-1, IV.ii.1.H.5.  Because it is presumed that diabetes results from Agent Orange exposure, a nexus to service is established under 38 C.F.R. §§  3.307, 3.309 as there is no affirmative evidence to the contrary.  For these reasons, the elements needed to establish service connection for DM type II, and the appeal must be granted.  

B. Hypertension

The Veteran avers that his hypertension is either due to Agent Orange exposure in service or caused by his DM type II.

The Veteran is currently diagnosed with hypertension.  The first record of the Veteran being diagnosed with hypertension was in an August 2009 private treatment record.  The record reflects, and the Veteran does not dispute, that hypertension not present within one year after his discharge from service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

Additionally, after review of the evidence, lay and medical, the Board finds that the weight of the evidence does not support direct service connection for hypertension.  There is no evidence of complaints related to, treatment for, or diagnosis of hypertension during active service or at separation, and no evidence of symptoms, treatment, or diagnosis of hypertension until over 39 years after service separation.  
Likewise, secondary service connection is not warranted as the evidence shows that hypertension was not caused nor aggravated by the service-connected DM type II.  

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are primarily based on the contentions that the Veteran has hypertension due to exposure to Agent Orange during service, or alternatively, as secondary to DM type II.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), it is not the case here.  Issues such as whether Agent Orange caused hypertension, or whether hypertension was caused or aggravated by DM type II, are medical questions that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no indication that the Veteran is competent to diagnose his claimed conditions, or to link any current diagnosis to his service or another service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

As the preponderance of the evidence is against the claim of service connection for hypertension, to include as secondary to DM type II, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C. Hyperlipidemia

In regard to the claim for hyperlipidemia, while the record reflects treatment for hyperlipidemia, it does not reflect, and the Veteran has not asserted, any clinically ascertainable disability manifested by hyperlipidemia. 

Hyperlipidemia and elevated cholesterol are considered to be laboratory results and not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  Accordingly, service connection for hyperlipidemia/high cholesterol must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, although the Veteran's representative asserts in the January 2015 Board hearing that the Veteran's hyperlipidemia is secondary to his DM type II, secondary service connection is not warranted as a matter of law.  



ORDER

Service connection for DM type II, claimed as due to herbicide exposure, is granted.  

Service connection for hypertension, claimed as due to in-service herbicide exposure and secondary to DM type II, is denied. 

Service connection for hyperlipidemia, claimed as due to in-service herbicide exposure and secondary to DM type II, is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


